Case 2:19-cv-06240-PA-SS Document 11 Filed 08/20/19 Page 1 of 1 Page ID #:52
                                                                                 JS-6
 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
11   ROSARIO MARISCAL, an individual;            Case No. 2:19-cv-06240 PA (SSx)
     PETRA ALVAREZ, an individual,
12                                               [Los Angeles County Superior
                   Plaintiffs,                   Court Case No. 19STCV17973]
13
     v.
14                                               ORER RE STIPULATION TO
     TARGET CORPORATION, and DOES                CAP DAMAGES AND
15   1 to 100,                                   REMAND TO STATE COURT
16             Defendants.                       [Stipulation to Cap Plaintiffs’ Damages
     ________________________________/           and Remand to State Court filed
17                                               concurrently]
18           Good cause appearing therefor, the Court orders as follows:
19           1.    This matter shall be immediately remanded to the Superior Court of
20   the State of California, County of Los Angeles, where the parties to the Stipulation
21   have agreed that Plaintiffs’ total combined recovery in this matter will be capped at
22   $74,999.00.
23           2.    All pending deadlines and hearings in this Court are hereby vacated.
24           IT IS SO ORDERED.
25
26   Dated: __________________
              August 20, 2019               ________________________________
27                                          Hon. Percy Anderson
                                            UNITED STATES DISTRICT COURT
28
                                        1
          [PROPOSED] ORDER ON STIPULATION TO CAP DAMAGES AND REMAND TO
                                   STATE COURT
